  Case 21-08935         Doc 14-2      Filed 08/02/21 Entered 08/02/21 17:58:05             Desc
                                      Affidavit Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

        In Re:                                               ) CaseNo.: 21-0P935
                                                             )
                 Elizabeth Venturhu,                         ) Chapter 13

                                Debtor(s)                           Judge Z1ocve.1,'ne R Coy-

      AFFIDA-YI IN UIPQRT OF EXUNLING THE AUTOMATIC STAY

I, Elizabeth Venturini, state that:

        1)Within the last year, I acknowledge that 1 filed two Chapter 13 Bankruptcy
          cases that were dismissed. The prior case, case number 19-24947, was
          dismissed on March, 2021 on the Trustee's Motion to Dismiss for failure to
          make plan payments.
        2)During prior case, the Debtor's son was unable to contribute as much to her
          expenses due to the ongoing pandemic.
        3)In the instant case, my son is back to working full time and will he able to
          help me make the monthly payments as required in the new Chapter 13.
        4)This will allow me to afford to make the monthly trustee's payments in a
          feasible Chapter 13 Plan,



ElIzabei Ventiirini



Subscribed an4jwoja to before me this       day of
                            6

Notary Public
                                                         SfL4L
                                              1 TS   I   R
                                             c. StE rf
                                 My           Expr           M,-j,-;j,t,, ?C;
